                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             Case No. 5:18-CV-19-FL

CARRIE D. RANDA,
           Plaintiff,

       v.                                            ORDER

WILLIAM P. BARR,
Attorney General of U.S.
Department of Justice,
            Defendant.

                                            ORDER

       This matter is before the Court on the Motion to Seal Defendant’s Motion to Exclude

Plaintiff’s Treating Providers (ECF No. 87) and Memorandum of Law in Support of Defendant’s

Motion to Exclude (ECF No. 88) and supporting exhibits (ECF Nos. 88-1 to 88-8), filed by

Defendant, William P. Barr, in his official capacity as Attorney General of the U.S. Department

of Justice. Pursuant to Local Civil Rule 79.2, Section V.G of the Court’s CM/ECF Policy

Manual, and the Court’s Stipulated Protective Order (ECF No. 44) and Consent Protective Order

(ECF No. 65) entered in this action, and for the following reasons, the Motion is GRANTED:

       1.      On March 11, 2019, the Court entered a Stipulated Protective Order in this action.

ECF No. 44. Defendant sought entry of the Stipulated Protective Order in order to provide

Plaintiff with information concerning or evidencing criminal case-related communications

related to the criminal cases to which Plaintiff was previously assigned as an Assistant U.S.

Attorney (“AUSA”) and information concerning other non-managerial AUSAs formerly or

currently employed at the U.S. Attorney’s Office (“USAO”), the disclosure of which may violate


                                           Page 1 of 4
the Privacy Act, 5 U.S.C. § 552a, the law enforcement privilege, the deliberative process

privilege, the attorney-client privilege, and/or the work-product doctrine, absent the entry of a

protective order. Id. Plaintiff, in turn, requested a protective order to permit her to provide

Defendant with documents and information concerning or evidencing those medical records

relevant to her claims in this case. Id. The Stipulated Protective Order provides for the

designation of certain “Confidential Material,” including any information and documents

disclosed to Defendant by Plaintiff during discovery concerning or evidencing Plaintiff’s

medical records or medical condition. Id. ¶ 1. Paragraph 8 of the Stipulated Protective Order

sets forth the procedure for the filing of “Confidential Material” under seal. Id. ¶ 8.

       2.      On August 1, 2019, the Court entered a Consent Protective Order in this action.

ECF No. 65. Plaintiff sought entry of the Consent Protective Order in order to her safeguard

personal and confidential medical information, including records produced by her current and

former health care providers in connection with this litigation. Id. Pursuant to the Consent

Protective Order, if either party wishes to use such records or their contents in a filing with the

Court, or to include in a court filing a deposition transcript that refers to the contents of such

records, then the filing party shall seek to have that portion of the filing made under seal, and

contemporaneously the filing party shall file a motion to seal that complies with Paragraph 8 of

the Stipulated Protective Order. Id.

       3.      On October 31, 2019, Defendant filed a Motion to Exclude Plaintiff’s Treating

Providers (ECF No. 87) and supporting Memorandum (ECF No. 84) and exhibits (ECF Nos. 88-

1 to 88-8). Defendant’s Motion and supporting Memorandum and exhibits contain or reference

Plaintiff’s sensitive and personal medical information relevant to her claim for damages in this

action, including the identity of Plaintiff’s health care providers and their observations and

                                             Page 2 of 4
conclusions during the course of treatment of Plaintiff. Additionally, supporting Exhibits C, D,

and H (ECF Nos. 88-3, 88-4, and 88-8) are marked “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” pursuant to the Stipulated Protective Order.

       4.      The common law and the First Amendment protect the public’s right of access to

judicial records. Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988).

Under the common law, the public enjoys a presumptive right to inspect and copy judicial

records and documents. Id. (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 597

(1978)). This presumption, however, may be overcome if competing interests outweigh the

public’s interest in access. Id. Where access to judicial documents is protected by the First

Amendment, “access may be denied only on the basis of a compelling governmental interest, and

only if the denial is narrowly tailored to serve that interest.” Id. The First Amendment guarantee

of access has been extended to only particular judicial records and documents, such as

documents filed in connection with a summary judgment motion in a civil case. Id. (citing

Rushford v. The New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988). For purposes of

this Motion, Defendant assumes that the First Amendment presumption of access applies.

       5.      The information contained in Defendant’s Motion and supporting Memorandum

and exhibits originates from Plaintiff’s medical records, which are designated

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” in this action and contain

Plaintiff’s sensitive and confidential medical information. The Government has a compelling

interest in ensuring the confidentiality of Plaintiff’s personal medical information in connection

with its filings, in ensuring that it refrains from publicly disclosing such information, and in

ensuring compliance with the Consent Protective Order (ECF No. 65) entered in this action.




                                             Page 3 of 4
       6.      The alternative to sealing—filing an unsealed version of Defendant’s Motion and

supporting Memorandum and exhibits—would be insufficient to protect the Government’s

interest in this case because it would require the public disclosure of Plaintiff’s personal and

confidential medical information. Because Plaintiff’s personal and confidential medical

information is referenced throughout the entirety of Defendant’s supporting Memorandum and

exhibits, the redaction of portions of such documents would be impractical and would not be

sufficient to safeguard Plaintiff’s personal and confidential medical information.

       7.      As evidenced by her request for the Consent Protective Order (ECF No. 65) and

endorsement of the Stipulated Protective Order (ECF No. 44), Plaintiff does not object to the

entry of an order sealing her personal and confidential medical information from public

disclosure.

       8.      In order to accommodate the Government’s compelling interest, and in

accordance with the terms of the Stipulated Protective Order and the Consent Protective Order,

the Court GRANTS Defendant leave to file under seal Defendant’s Motion to Exclude

Plaintiff’s Treating Providers (ECF No. 87) and Memorandum of Law in Support of Defendant’s

Motion to Exclude (ECF No. 88) and supporting exhibits (ECF Nos. 88-1 to 88-8).

       It is SO ORDERED.

             26th day of ________________________,
       This _____           November               2019 .



                                       ____________________________________________
                                       UNITED STATES DISTRICT JUDGE




                                            Page 4 of 4
